Citation Nr: 1438941	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-26 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel





INTRODUCTION

The Veteran served on active duty from April 1987 to April 2007.  The case initially came before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDING OF FACT

The Veteran has mitral valve prolapse that is presumed to be related to service.


CONCLUSION OF LAW

The criteria for service connection for mitral valve prolapse on a presumptive basis are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a heart disability due to service.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be presumed for certain chronic diseases, such as valvular heart disease, that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. § 3.307, 3.309(a).

The Veteran's service treatment records do not contain any complaints or clinical findings of heart disease.

According to a private treatment report dated in March 2008, the Veteran displayed sinus tachycardia after two minutes of exercise.  Thereafter, an April 2008 private medical report indicated a history of exercise-induced tachycardia, improved after beta-blocker, with clinical findings of mitral valve prolapse.  

A VA examination in June 2008 provided a diagnosis was asymptomatic mitral valve prolapse with mild mitral regurgitation.  A VA examination in June 2012, provided a diagnosis of mitral valve prolapse.  It was noted that the Veteran's history included a rapid heart rate when beginning exercise for many years; he was found to have benign mitral valve prolapse, without evidence of coronary artery disease, left ventricular hypertrophy, or other cardiac disorder.  It was noted that the Veteran's mitral valve prolapse was "at least as likely as not" incurred in or caused by service because his congenital mitral valve prolapse is a form of valvular heart disease.  There was no evidence of ischemia, cardiovascular-renal disease, arteriosclerosis, nephritis, or organic heart disease.

The evidence shows that the Veteran had mitral valve prolapse, a form of valvular heart disease, as of April 1, 2008, which is within the initial year after service discharge.  38 C.F.R. § 3.309(a).  Additionally, there is a June 2012 VA opinion linking the Veteran's mitral valve prolapse to service.  Consequently, service connection is warranted for mitral valve prolapse.  


ORDER

Service connection for mitral valve prolapse is granted.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


